 

Exhibit 10.2

 



CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into by and
between Ritter Pharmaceuticals, Inc., a Delaware corporation with a place of
business at 1880 Century Park East #1000, Los Angeles, CA 90067 (the “Company”),
and Michael D. Step, with an address at 7688 Northern Lights, San Diego, CA
92127 (“Consultant”), effective as of June 27, 2018 (“Effective Date”).

 

Recitals

 

Whereas, Consultant has been employed and served as the Chief Executive Officer
of the Company since October 1, 2014; and

 

Whereas, on June 26, 2018 Consultant resigned as an employee and the Chief
Executive Officer of the Company; and

 

Whereas, the Company desires that Consultant continue to advise and consult with
the Company and Consultant agrees to provide such assistance to the Company
through a consulting relationship with the Company;

 

Now Therefore, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

 

1. Consulting Services Engagement. The Company hereby retains Consultant and
Consultant hereby accepts such retention to perform consulting services for the
Company as set forth herein.

 

1.1 Scope of Services/Term. Consultant shall consult with and advise the senior
management team of the Company. with respect to the matters forth on Exhibit A
(“Services”) . Consultant shall provide the Services at such times as shall be
reasonably requested by the Company. The initial term of this Agreement shall
begin on June 27, 2018 and shall continue until June 26, 2019 unless terminated
prior thereto pursuant to Section 6 below. The term of this Agreement may be
extended upon mutual agreement of the parties in writing.

 

1.2 Professional Standards. The manner and means used by Consultant to perform
the Services desired by the Company shall be as mutually agreed to by the
Company and Consultant; and such services shall be rendered at such locations as
are mutually agreed to by the parties. The Services will be performed in
accordance with the standard of care usually and reasonably expected in the
performance of such activities and in a professional and workmanlike manner.

 

1.3 Independent Contractor Status. It is understood and agreed that Consultant
is an independent contractor, is not an agent or employee of the Company, and is
not authorized to act on behalf of the Company. Consultant agrees not to hold
himself out as, or give any person any reason to believe that it is the agent,
joint venturer or partner of the Company. All income and other taxes, insurance,
and benefits shall be the sole responsibility of Consultant and the Company
shall not deduct or withhold from any amounts payable to Consultant for taxes.
Consultant shall not be employee of Company and will not be entitled to
participate in or receive any benefit or right as a Company employee under any
Company employee benefit and welfare plans, including, without limitation,
employee insurance, pension, savings and security plans as a result of his/her
entering into this Agreement.

 



 

 



 

2. Compensation. In consideration of Consultant’s performance of the Services,
the Company shall pay Eleven Thousand Two Hundred Fifty Dollars ($11,250.00) a
month, which amount shall be paid on the last business day of each month.

 

3. Expenses. Consultant shall be reimbursed for any expenses actually incurred
by him in providing the Services provided that any expenses in excess of five
hundred dollars ($500.00) are approved in advance by the Company. Consultant
shall provide the Company with a written expense report, complete with receipts
or other reasonable documentation as may be requested by the Company, for all
such expenses requested for reimbursement, which expenses report will be
submitted electronically.

 

4. No Solicitation. During the term of this Agreement and for one (1) year after
its termination, Consultant shall not affirmatively recruit, solicit or make
initial contact with any employee of the Company for the purpose of discussing
or offering employment, without the prior written consent of the Company. This
provision does not, however, preclude Consultant from undertaking the following:
(i) discussing employment with, or offering employment to, an employee of the
Company when discussions or negotiations leading to such an offer have been
initiated by the employee him/herself, or in the event of the Company’s
insolvency, bankruptcy, receivership or any other cessation of business as an
ongoing concern; or (ii) advertising in publications of general circulation,
posting vacancy announcements, or conducting job fairs which may lead to
contacts between the Consultant and employees of the Company.

 

5. Inventions and Confidential Information.

 

5.1 Disclosure of Inventions. Consultant shall promptly and fully disclose to
the Company any and all ideas, improvements, inventions, know-how, information,
techniques and works of authorship learned, conceived and reduced to practice or
resulting from the Services performed by Consultant under this Agreement
(“Service Product”). Consultant agrees to keep and maintain adequate and current
records (in the form of notes, sketches, drawings or in any other form that may
be required by the Company) of all work performed relating to the Services,
including all proprietary information developed relating thereto, and such
records shall be available to and remain the sole property of the Company at all
times.

 

5.2 Inventions Assigned to the Company. Consultant agrees that, any and all
Service Product shall be the sole and exclusive property of the Company.
Consultant hereby assigns to the Company all of his right, title and interest in
and to any and all Service Product. Consultant explicitly acknowledges and
agrees that all works of authorship contained in the Service Product are “works
for hire” under the copyright laws of the United States, and that the Company
shall own the copyright in all such works of authorship. Consultant further
agrees that, except for any prior rights held by Consultant, the Company is and
shall be vested with all rights, title and interests, including patent,
copyright, trade secret and trademark rights, in all of the Service Product
under this Agreement.

 

5.3 Obtaining Intellectual Property Protection. During the Term, Consultant
agrees to assist the Company in every proper way to obtain and enforce United
States and foreign proprietary rights relating to the Service Product in any and
all countries. To that end, Consultant agrees to execute, verify and deliver
such documents and perform such other acts (including appearing as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such proprietary rights and the
assignment thereof, at the Company’s expense. In addition, Consultant agrees to
execute, verify and deliver assignments of such proprietary rights to the
Company or its designee. Consultant’s obligation to assist the Company with
respect to proprietary rights in any and all countries shall continue beyond the
termination of this engagement, but the Company shall compensate Consultant at a
reasonable rate after such termination for the time actually spent by Consultant
at the Company’s request on such assistance.

 



-2-

 



 

In the event the Company is unable for any reason, after reasonable effort, to
secure Consultant’s signature on any document needed in connection with the
actions specified in the preceding paragraph, Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as its agent and attorney in fact, to act for and in its behalf to execute,
verify and file, with the same legal force and effect as if executed by it, any
such documents and to do all other lawfully permitted acts to further the
purposes of the preceding paragraph. Consultant hereby waives and quitclaims to
the Company any and all claims of any nature whatsoever which Consultant now or
may hereafter have for infringement of any proprietary rights assigned to the
Company.

 

5.4 Confidential Information. The term “Confidential Information” means any
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, suppliers,
supplier lists, customers, customer lists, markets, software, algorithms,
implementation strategy, developments, inventions, chemical structures,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed by the Company either directly or indirectly in writing, orally or by
drawings or inspection of parts or equipment. Confidential Information does not
include information which (i) has become publicly known and made generally
available through no wrongful act of Consultant, (ii) has been rightfully
received by Consultant from a third party that is not an agent or representative
of the Company, and who is authorized to make such disclosure, or (iii) is
developed independently by Consultant, as evidenced in writing by Consultant’s
records, without reference to Confidential Information. Consultant will not,
during or for five (5) years after the termination or expiration of this
Agreement, use the Company’s Confidential Information for any purpose
whatsoever, other than the performance of the Services on behalf of the Company,
or disclose the Company’s Confidential Information to any third party without
the Company’s prior express written consent. It is understood that the
Confidential Information will remain the sole property of the Company.
Consultant further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of the Confidential Information, including, but not
limited to, having each employee, agent or representative of Consultant, if any,
with access to any Confidential Information execute a nondisclosure agreement
containing provisions in the Company’s favor substantially similar to Sections
5.4 and 5.6 of this Agreement. Consultant will not, during or subsequent to the
term of this Agreement, take data or materials from the premises of the Company
unless specifically authorized to do so, such authorization to be determined on
a case-by-case basis. Upon the termination of this Agreement, or upon Company’s
earlier request, Consultant will deliver to the Company all of the Company’s
property or Confidential Information in tangible form that Consultant may have
in Consultant’s possession or control.

 

5.5 Other Employer Information. Consultant agrees that he will not, during his
engagement with the Company, improperly use or disclose any proprietary
information or trade secrets of his former or concurrent employers or companies
with which he has consulted or is consulting, if any, and that he will not bring
onto the premises of the Company any unpublished documents or any property
belonging to his former or concurrent employers or companies with which he has
consulted or is consulting unless consented to in writing by said employers or
companies.

 



-3-

 



 

5.6 Third Party Information. Consultant recognizes that the Company has received
and in the future will receive confidential or proprietary information from
third parties subject to a duty on the Company’s part to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. Consultant agrees that he owes the Company and such
third parties, both during the term of his engagement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or entity (except in a manner
that is consistent with the Company’s agreement with the third party) or use it
for the benefit of anyone other than the Company or such third party (consistent
with the Company’s agreement with the third party).

 

6. Termination.

 

6.1 Termination by the Company. The Company may only terminate this Agreement
for Cause. For purposes hereof, “Cause” shall mean a finding by the Company that
Consultant has (i) been convicted of a felony or crime involving moral
turpitude; (ii) disclosed trade secrets or confidential information of the
Company to persons not entitled to receive such information; (iii) engaged in
conduct in connection with Consultant’s service to the Company (or any parent or
subsidiary), that has, or could reasonably be expected to result in, material
injury to the business or reputation of the Company, including, without
limitation, act(s) of fraud, embezzlement, misappropriation and breach of duty;
(iv) violated the operating and ethics policies of the Company in any material
way, including, but not limited to those relating to sexual harassment and the
disclosure or misuse of confidential information; (v) engaged in willful and
continued negligence in the performance of the services , after Consultant has
received notice of and failed to cure such negligence; or (vi) breach any
material provision of any agreement between Consultant and the Company,
including, without limitation, any confidentiality agreement.

 

6.2 Termination by Consultant. Consultant may terminate this Agreement (i) for
any reason whatsoever at any time by giving the Company fourteen (14) days’
prior written notice.

 

6.3 Effect of Termination. Upon any expiration or termination of this Agreement,
all rights and obligations of the parties hereunder shall terminate and be of no
further force or effect, except as otherwise expressly set forth herein. In the
event termination of this Agreement, the parties shall work together in good
faith to ensure an orderly cessation of the Services and each party shall return
to the other all of its Confidential Information (as defined below) and other
materials belonging to the other party. All fees and expenses incurred up to the
termination date shall become immediately due and payable. Sections 4, 5, 10,
11.1 and 12-17 of this Agreement shall survive any termination of this
Agreement.

 

7. Non-Exclusive Engagement. Consultant represents that he is not a party to any
existing agreement which would prevent him from entering into and performing
this Agreement. Consultant will not enter into any other agreement that is in
conflict with Consultant’s obligations under this Agreement. Subject to the
foregoing, Consultant may from time to time act as a consultant to, perform
professional services for, or enter into agreements similar to this Agreement
with other persons or entities without the necessity of obtaining approval from
the Company. The Company may from time to time (i) engage other persons and
entities to act as consultants to the Company and perform services for the
Company, including services that are similar to the Services, and (ii) enter
into agreements similar to this Agreement with other persons or entities, in all
cases without the necessity of obtaining approval from Consultant.

 



-4-

 



 

8. Compliance with Applicable Laws. Consultant warrants that the Services will
be performed in compliance with all applicable laws.

 

9. Assignment; Benefit. This Agreement is for the personal services of
Consultant and may not be assigned by Consultant. The Company may assign this
Agreement and its rights and obligations hereunder without Consultant’s consent
in connection with the transfer or sale of all or substantially all of the
Company’s business to which this Agreement relates to a third party, whether by
merger, sale of stock, sale of assets or otherwise. No assignment shall relieve
either party of the performance of any accrued obligation that such party may
then have under this Agreement. Consultant may not delegate or subcontract any
of its obligations under this Agreement to any third party without the prior
written consent of the Company. The parties’ rights and obligations under this
Agreement will bind and inure to the benefit of their respective successors,
heirs, executors, and administrators and permitted assigns.

 

10. Indemnification and Limitation of Liability.

 

10.1 By the Company. The Company agrees to indemnify and hold harmless
Consultant from and against any liability, damages, loss or expense (including
reasonable attorney fees and expenses of litigation) arising out of claims
brought by a third party based on or related to (i) the actions of the Company,
its employees or any third party acting on behalf or under authorization from
the Company in the performance of this Agreement or (ii) any Services performed
or products developed or made including the Service Product, except to the
extent arising from the negligent or intentionally wrongful acts of Consultant.

 

10.2 By Consultant. Consultant agrees to indemnify and hold harmless the Company
against any liability, damages, loss or expense (including reasonable attorney
fees and expenses of litigation) arising out of claims brought by a third party
based on or related to (i) the actions of Consultant in the performance of this
Agreement or (ii) any Services performed or products developed or made including
the Service Product, but only to the extent arising from the negligent or
intentionally wrongful acts of Company.

 

10.3 Limitation of Liability. In no event will either party be liable to the
other for any incidental, indirect, consequential, special, exemplary or
punitive damages (including lost sales, lost profits or opportunity costs)
regardless of the legal theory asserted even if a party has been advised of the
possibility of such damages. Consultant’s maximum aggregate liability under this
Agreement or otherwise, will not exceed the amount of professional fees paid by
the Company to Consultant in the twelve (12) month period preceding the time
giving rise to the claim.

 

11. Warranties; Disclaimer of Warranties.

 

11.1 Warranties. Consultant represents and warrants that he has never been, and
shall never be, during the term of this Agreement, excluded from participation
in Medicare, Medicaid or any other federal health care program, as defined in 42
U.S.C. § 1320a-7b(f), or been debarred, suspended, proposed for debarment,
declared ineligible, or voluntary excluded by any federal department or agency.
Consultant represents and warrants that he has not been excluded from any
federal contracting by the United States General Services Administration.
Consultant further represents and warrants that no final adverse action, as that
term is defined in 42 U.S.C. § 1320a-7e(g), has occurred or is pending or
threatened against him. Consultant represents and warrants that he is not under
investigation by the FDA or any other regulatory agency or debarred pursuant to
sections 306(a) and (b) of the Federal Food, Drug Cosmetic Act (“FFDCA”), as
described in 21 U.S.C. § 335(a) and (b).

 



-5-

 



 

11.2 Disclaimer of Warranties. Except as otherwise set forth herein, Consultant
specifically disclaims and makes no representations or warranties, express or
implied, as to any matter whatsoever, including without limitation the
ownership, merchantability, fitness for a particular purpose, title and
non-infringement with respect to the Services performed including the results of
such Services or any Service Product provided hereunder. Additionally,
Consultant specifically disclaims and makes no representations or warranties
regarding the actual or potential misappropriation or infringement of any third
party intellectual property rights, and Company acknowledges that the liability
for and avoidance of such infringement shall remain the sole and exclusive
responsibility of the Company.

 

12. Legal and Equitable Remedies. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or where otherwise breached. It is
accordingly agreed that each party shall be entitled to seek injunctive or other
equitable relief, wherever such party deems appropriate, to prevent breaches of
this Agreement or to protect such party’s rights under this Agreement. The
foregoing remedy is in addition to any other remedy to which the party seeking
such equitable relief is entitled to at law.

 

13. Governing Law; Severability. This Agreement shall be governed by and
construed according to the laws of the State of California without regard to its
conflict of laws rules. If any provision of this Agreement is found by a court
of competent jurisdiction to be unenforceable, that provision shall be severed
and the remainder of this Agreement shall continue in full force and effect.

 

14. Non-Waiver. The failure of a party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time, and shall be signed by such party.

 

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one
instrument.

 

16. Complete Understanding; Modification. This Agreement constitutes the final,
exclusive and complete understanding and agreement of the Company and Consultant
with respect to the subject matter hereof. Any waiver, modification or amendment
of any provision of this Agreement shall be effective only if in writing and
signed by Consultant and a Company officer.

 

17. Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given a) when
received, if hand-delivered or sent by a reputable overnight delivery service,
(b) when received, if sent by fax and receipt of such fax is confirmed, and (c)
three (3) days after the date of mailing if mailed by first class certified or
registered mail, postage prepaid, return receipt requested.

 



-6-

 



 

If to the Company:



Ritter Pharmaceuticals, Inc.
1880 Century Park East #1000
Los Angeles, CA 90067

 

If to the Consultant:

 

Michael D. Step

7688 Northern Lights

San Diego, CA 92127

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

RITTER PHARMACEUTICALS, INC.   CONSULTANT                 By: /s/ Andrew J.
Ritter   /s/ Michael D. Step   Andrew J. Ritter   Michael D. Step          
Founder, President and Chief Executive Officer       (Title)    

 

-7-

 

 

EXHIBIT A

 

Services

 

Consultant shall consult with and advise the senior management team of the
Company with respect to:

 

●Business Development and Product Development Partnership Opportunities
●Strategic Transactions ●Investor Relations ●Corporate Development ●Management
and Operational Matters

 

-8-

 

